[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RESTRAINING SUSPENDED ATTORNEY FROM ENGAGING IN THE UNAUTHORIZED PRACTICE OF LAW
This Court finds that Robert J. Recio of Oxford, Connecticut, an attorney under suspension who cannot currently practice law in the State of Connecticut, has engaged in the unauthorized practice of law in violation of Connecticut General Statutes § 51-88 (a).
Pursuant to Connecticut General Statutes § 51-88 (c) and Practice Book § 2-47(e) this Court orders that Robert J. Recio refrain from any and all conduct which may convey an impression that he is currently able to practice law, until such time as he is readmitted to the practice of law in the State of Connecticut including but not limited to:
a. being referred to as an "attorney" on a telephone answering CT Page 9482 machine;
  b. using the title "attorney", "attorney-at-law", "esq., esquire", "Commssioner of the Superior Court", or any similar title in any letterhead or in any manner in connection with his name;
c. issuing subpoenas. FILED
This Court further orders that Notice of this Order Restraining Robert J. Recio from engaging in the Unauthorized Practice of Law be mailed postage pre-paid to Robert J. Recio by the Clerk of this Court to his last known address, and that notice of this order be published once in the Connecticut Law Journal.
So ordered.
By the Court:
  ____________________________ Honorable Karen Nash Sequino Judge